t c memo united_states tax_court john d mcclure jr petitioner v commissioner of internal revenue respondent docket no 9406-07l filed date john d mcclure jr pro_se david e whitcomb for respondent memorandum findings_of_fact and opinion cohen judge this case was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or with respect to unpaid trust fund recovery penalties under sec_6672 for periods ended date date date date and date unless otherwise indicated all section references are to the internal_revenue_code findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in texas at the time that he filed the petition on date the internal_revenue_service irs sent by certified mail a letter trust funds recovery penalty letter proposing to assess against petitioner a_trust fund recovery penalty attributable to unpaid liabilities from form_941 employer’s quarterly federal tax_return incurred by netco electrical services inc for the final quarter of and all four quarters of on date petitioner contested his liability for the proposed trust fund recovery penalty on the form_2751 proposed assessment of trust fund recovery penalty included with the letter petitioner’s contest was unsuccessful and on date the irs assessed a liability pursuant to sec_6672 for the third quarter of on date the irs assessed a liability pursuant to sec_6672 for the fourth quarter of and on date the irs assessed liabilities for the first second and fourth quarters of on date the irs sent to petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 cdp_notice on or about date petitioner sent to the irs a form request for a collection_due_process_hearing the notice_of_determination that is the basis of this proceeding was sent to petitioner on date in sustaining the notice of lien the notice_of_determination set forth the verification of legal and procedural requirements and discussed the relevant issues petitioner presented in part the notice stated pursuant to sec_6330 a taxpayer can raise a challenge to the existence or amount of the underlying tax_liability if the person did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability the taxpayer bill of right sec_2 tborii added a preliminary notice requirement regarding trust fund recovery penalty assessments made assessed after date pursuant to sec_6672 the taxpayer must be notified in writing before an assessment is made the notice of the proposed assessment must precede the notice_and_demand for payment by at least days in this case letter was mailed by certified mail to the taxpayer’s last_known_address on date the taxpayer received the notice and submitted an inadequate appeal the taxpayer was afforded an opportunity to perfect his protest but failed to do so by the deadline of date the notice_and_demand for payment was sent on date more than days after the issuance of letter therefore the required pre-assessment procedures were followed appeals has determined that the taxpayer is precluded from challenging the existence or amount of the underlying tax_liability within the context of this due process hearing pursuant to sec_6330 however the taxpayer also filed form_843 claim_for_refund and request for abatement which was denied by technical services advisory on date and assigned to appeals in conjunction with the collection_due_process_hearing the taxpayer’s issues concerning the validity of the underlying liability were addressed within the separate claim proceeding appeals sustained the claim disallowance after determining that the taxpayer was a responsible_person who willfully failed to pay the trust_fund_taxes as defined by sec_6672 and sec_6671 a statutory notice of claim disallowance was mailed to the taxpayer within the claim proceeding the notice_of_determination also summarized petitioner’s claim that he could not pay the trust fund recovery penalty and petitioner’s refusal to provide information concerning his spouse’s assets and stated consequently appeals is unable to accurately determine the taxpayer’s ability to pay and cannot recommend that the taxpayer’s account be declared currently not collectible at this time the taxpayer did not propose an installment_agreement or offer_in_compromise as a collection alternative in the petition petitioner asserts that these are not my taxes they are taxes owed by c snider who owns netco electrical services i have given proof to the irs of the ownership of netco i had no ownership of netco electrical services i did not collect monies write checks or performed any daily activities of netco i was hired as a consultant to down size netco and try to increase share of market opinion the underlying liabilities in this case were assessed under sec_6672 which imposes penalties for failure to collect account for and pay over income and employment_taxes of employees these penalties are commonly referred to as trust fund recovery penalties as set forth in sec_6671 such penalties are assessed and collected in the same manner as taxes against a person who is an officer_or_employee of a corporation who as such officer employee or member is under a duty to perform the duties referred to in sec_6672 such persons are referred to as responsible persons and the term may be broadly applied see generally 195_f3d_229 5th cir 988_f2d_1449 5th cir any person who qualifies as a responsible_person under the statute is liable for the penalty vis-a-vis the government a right of contribution against other responsible persons exists but must be claimed separate and apart from proceedings to collect the penalty brought by the united_states sec_6672 in his trial memorandum and at trial petitioner continued to maintain that he was not responsible for the trust fund recovery penalties assessed against him and he argued that the irs should pursue the person or persons in fact responsible he did not dispute that he had pursued his arguments previously and unsuccessfully respondent’s position is that the prior opportunity to dispute the underlying liabilities precludes our consideration of petitioner’s arguments sec_6321 creates a lien in favor of the united_states on all property and rights to property belonging to a person liable for taxes when payment has been demanded and neglected the lien arises by operation of law when the irs assesses the amount of unpaid tax sec_6322 the irs files a notice_of_federal_tax_lien to preserve priority and put other creditors on notice see sec_6323 sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a lien under sec_6323 this notice must be provided not more than business days after the day the notice of lien is filed and must advise the taxpayer of the opportunity for administrative review in the form of a hearing sec_6320 petitioner has not shown or asserted any omission with respect to the filing or notice of the lien and none is disclosed in the record sec_6320 further provides that the taxpayer may request a hearing within the 30-day period beginning on the day after the 5-day period the hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6320 a taxpayer may raise any relevant issue at the hearing including challenges to the appropriateness of collection actions and may make offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise sec_6330 at the hearing a taxpayer may challenge the existence and amount of the underlying tax_liability only if he or she received no notice_of_deficiency or did not otherwise have an opportunity to dispute such tax_liability sec_6330 our jurisdiction to review determinations under sec_6330 with respect to trust fund recovery penalties is relatively recent see ginsberg v commissioner t c ___ thus we have not explored the meaning of a prior opportunity to dispute in this context however sec_301_6320-1 q a-e2 proced admin regs addresses the meaning of that term as follows q-e2 when is a taxpayer entitled to challenge the existence or amount of the tax_liability specified in the cdp_notice a-e2 a taxpayer is entitled to challenge the existence or amount of the underlying liability for any_tax period specified on the cdp_notice if the taxpayer did not receive a statutory_notice_of_deficiency for such liability or did not otherwise have an opportunity to dispute such liability receipt of a statutory_notice_of_deficiency for this purpose means receipt in time to petition the tax_court for a redetermination of the deficiency determined in the notice_of_deficiency an opportunity to dispute the underlying liability includes a prior opportunity for a conference with appeals that was offered either before or after the assessment of the liability the quoted regulation has been explained and applied in circumstances similar to those in this case see 253_fsupp2d_258 d conn petitioner contested the liability in response to the letter although his contest was unsuccessful apparently he failed to follow up with appeals after being afforded the opportunity in 128_tc_48 we discussed at length and upheld the validity of sec_301 e q a-e2 proced admin regs concluding that a prior opportunity to dispute a liability for purposes of section c b did not require an opportunity for judicial review of the liability thus we conclude that petitioner is not entitled to dispute here his status as a responsible_person and the consequent liabilities for the underlying trust fund recovery penalties because we may not redetermine the underlying liabilities our review of the notice_of_determination is for abuse_of_discretion see eg 338_f3d_463 5th cir petitioner has not in this proceeding pursued any argument or presented any evidence that would allow us to conclude that the determination to sustain the lien was arbitrary capricious without foundation in fact or law or otherwise an abuse_of_discretion see eg 129_tc_107 therefore decision will be entered for respondent
